NO. 07-08-0471-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



MAY 14, 2009

______________________________



THELMA LEE WILEY, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 110
TH
 DISTRICT COURT OF DICKENS COUNTY;



NO. 2350; HON. WILLIAM P. SMITH, PRESIDING

_______________________________



Anders Opinion

_______________________________



Before QUINN, C.J. and CAMPBELL and HANCOCK, JJ.

After a jury trial, Thelma Lee Wiley was found guilty of the offense of manslaughter with a deadly weapon.  Her punishment was assessed at twenty years confinement and a fine of $10,000.  	

Appellant’s appointed counsel has filed a motion to withdraw, together with an 
Anders
(footnote: 1) brief.  In that brief, he certifies that he diligently searched the record for arguable error and found none.  Along with his brief, he filed a copy of a letter sent to appellant informing her of his conclusion and of her right to file a brief or response 
pro se.
(footnote: 2)  
By letter dated February 26, 2009, this Court also notified appellant of her right to file her own response by March 30, 2009, if she so wished.  Thereafter, appellant requested an extension of the deadline, which extension the Court granted to April 29, 2009.  To date, we have received neither a response nor another request for an extension of time from appellant.  

In compliance with the principles enunciated in 
Anders
, appellate counsel discussed various phases of the trial including 1) voir dire, 2) the evidence offered at the guilt/innocence phase of  trial, and 3) the evidence offered at the punishment phase of trial.  Counsel also discussed the proceedings and analyzed the evidence offered before concluding that no reversible error existed.  Thereafter, we reviewed the record to assess the accuracy of appellate counsel’s conclusions and to uncover any arguable error pursuant to 
Stafford v. State, 
813 S.W.2d 503 (Tex. Crim. App. 1991).  Upon doing so, we too decide that there exists no arguable error warranting appellate review.  

Accordingly, the motion to withdraw is granted and the judgment is affirmed.



Brian Quinn 

          Chief Justice



Do not publish.  

FOOTNOTES
1:See Anders v. California, 
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  


2:Appellant also has a right to file a 
pro 
se petition for discretionary review from the opinion of this court.